Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 07, 2017

The Court of Appeals hereby passes the following order:

A17A1129. BIJAN ZAREIAN v. FATEMEH T. ZAREIAN.

      On October 18, 2016, Bijan Zareian filed this direct appeal from the trial
court’s entry of a final divorce decree and parenting plan. The Georgia Supreme
Court, however, has appellate jurisdiction over this divorce action.1 See Ga. Const.
of 1983, Art. VI, Sec. VI, Par. III (6); Morris v. Morris, 284 Ga. 748, 750 (2) (670
SE2d 84) (2008). Accordingly, this appeal is hereby TRANSFERRED to the Supreme
Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/07/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
         Pursuant to the Appellate Jurisdiction Reform Act of 2016, the Court of
Appeals has appellate jurisdiction over divorce and alimony cases in which the notice
of appeal was filed on or after January 1, 2017. See OCGA § 15-3-3.1 (a) (5)
(codifying the Appellate Jurisdiction Reform Act of 2016); Ga. L. 2016, p. 892, § 6-1
(c) (specifying the Act “shall apply to cases in which a notice of appeal or application
to appeal is filed on or after” January 1, 2017.